Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-11,17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al, US 20180254260 A1.
Pertaining to claim 1, Wei teaches ( see figs10, 12-13 for example)  a  semiconductor package, comprising: 
a substrate[180];
          a first semiconductor chip[802A] on the substrate[180];
          the first semiconductor chip[802A] including a plurality a plurality of first chip pads[806A] adjacent to a top surface of the first semiconductor chip[806A]; 
          a second semiconductor chip[20/30]  ( see para 0027) on the substrate[180], the second semiconductor chip[20/30] laterally spaced apart from the first semiconductor chip[802A]; and 
           an upper semiconductor chip[802B] on the first semiconductor chip[802A], 
            the upper semiconductor chip[802B] including a plurality of second chip pads[806B] adjacent to the bottom surface of the upper semiconductor chip[802B],
            the plurality of second chip pads [806B] being  directly connected to the plurality of first chip pads[806A], and 
             the second semiconductor chip [20/30] arranged so the top surface of the first semiconductor chip[802A]  is lower than the top surface of the second semiconductor chip[20/30] ( see fig 10 or 12-13).
Pertaining to claim 4, Wei teaches ( see figs10, 12-13 for example)  The semiconductor package of claim 1, wherein
the second semiconductor chip[20/30] includes a plurality of sub-semiconductor chips [202] that are stacked in a direction perpendicular to a top surface [118] of the substrate, and
the top surface of the first semiconductor chip[802A]  is lower than a top surface of an uppermost[202H] one of the plurality of sub-semiconductor chips.
Pertaining to claim 5, Wei teaches ( see figs10, 12-13 for example)  The semiconductor package of claim 4, wherein the second semiconductor chip[20/30] includes a plurality of through electrodes[282] that penetrate the plurality of sub-semiconductor chips[202].
Pertaining to claim 6, Wei teaches ( see figs10, 12-13 for example)  The semiconductor package of claim 5, wherein the plurality of sub- semiconductor chips include a plurality of memory chips ( see para 0026).
Pertaining to claim 7, Wei teaches ( see figs10, 12-13 for example)  The semiconductor package of claim 1, wherein a thickness of the first semiconductor chip[802A] is less than a thickness of the second semiconductor chip[20 or 30] ( se also para 0027).
Pertaining to claim 8, Wei teaches ( see figs10, 12-13 for example)  The semiconductor package of claim 1, wherein the first semiconductor chip [802A] and the second semiconductor chip[20/30] are different semiconductor chips from each other.
Pertaining to claim 9, Wei teaches ( see figs10, 12-13 for example)  The semiconductor package of claim 1, further comprising:
a plurality of first bumps [184] between the substrate[180] and a bottom surface of the first semiconductor chip[802A], the first bumps connecting the substrate to the first semiconductor chip; and
a plurality of second bumps[184] between the substrate[180] and a bottom surface of the second semiconductor chip[20/30], the second bumps connecting the substrate to the second semiconductor chip.
Pertaining to claim 10, Wei teaches ( see figs10, 12-13 for example)  The semiconductor package of claim 1, wherein the substrate [180] is an interposer substrate( see para 00147).
Pertaining to claim 11, Wei teaches ( see figs10, 12-13 for example) the semiconductor package of claim 1, wherein a top surface of the upper semiconductor chip and the top surface of the second semiconductor chip are at substantially a same height from the substrate ( see para 0064 having chip 10 which includes dies 802A and 802B which is the upper die having a flush surface with respect to chip 20/30).
Pertaining to claim 17, Wei teaches ( see figs10, 12-13 for example)  A semiconductor package, comprising:
 a substrate[180];
 a first semiconductor chip[802A] on the substrate[180];
 second semiconductor chips [20/30] on the substrate[180], the second semiconductor chips[20/30] laterally spaced apart from the first semiconductor chip[802A] and the first semiconductor chip [802A] disposed between the second semiconductor chips[20/30]; and 
an upper semiconductor chip[802B] on the first semiconductor chip[802A], wherein a thickness of the first semiconductor chip[802A] is less than a thickness of each of the second semiconductor chips[20 or 30], wherein the first semiconductor chip[802A] includes a plurality of first chip pads[806A] adjacent to a top surface of the first semiconductor chip[802A], the upper semiconductor chip[802B] includes a plurality of second chip pads[806B] adjacent to a bottom surface of the upper semiconductor chip[802B], and the bottom surface of the upper semiconductor chip[802B]  faces with the top surface of the first semiconductor chip[802A], and wherein the plurality of second chip pads[806B] are directly connected to the plurality of first chip pads[806A].
Pertaining to claim 18, Wei teaches ( see figs10, 12-13 for example)  The semiconductor package of claim 17, wherein the second semiconductor chip[20/30] includes a plurality of sub-semiconductor chips[202] that are stacked in a direction perpendicular to a top surface of the substrate[180].
Pertaining to claim 19, Wei teaches ( see figs10, 12-13 for example)  The semiconductor package of claim 18, wherein the plurality of sub-semiconductor chips[202] include a plurality of memory chips ( see para 0026).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al, US 20180254260 A1 in view of Lee US 20120248439 A1.
Pertaining to claim 2 and 20, Wei teaches ( see figs10, 12-13 for example) the semiconductor package of claim 1 and  17, but is silent wherein the first semiconductor chip includes a plurality of through electrodes that penetrate an inside of the first semiconductor chip, the plurality of through electrodes are connected to corresponding ones of the first chip pads, and at least one of the plurality of first chip pads are electrically separated from the plurality of through electrodes.
However, in the same filed of endeavor, Lee teaches wherein a first semiconductor chip [110] includes a plurality of through electrodes[113] that penetrate an inside of the first semiconductor chip[110], the plurality of through electrodes are connected to corresponding ones of the first chip pads[115], and at least one of the plurality of first chip pads[115] are electrically separated from the plurality of through electrodes[113] ( see fig 2D). in view of Lee , it would have been obvious to one  of ordinary skill in the art to incorporate  some through electrodes in in the device 802A of Wei in order to realize some other an external connection between the chip and an external device .
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al, US 20180254260 A1 in view of Cho et al,  US 20180068958 A1.
Pertaining to claim 3, Wei teaches ( see figs10, 12-13 for example) The semiconductor package of claim 1, but is silent  wherein the upper semiconductor chip includes a circuit layer adjacent to the bottom surface of the upper semiconductor chip.
However, in the same filed of endeavor, Cho teaches wherein an upper semiconductor chip [130] includes a circuit layer[134] adjacent to the bottom surface of the upper semiconductor chip[130]. ). In view of Cho , it would have been obvious to one  of ordinary skill in the art to incorporate a circuit layer which can usually include a memory circuit in to the upper device 802B of Mei for a more compact packaging device.
Allowable Subject Matter
Claims 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/           Primary Examiner, Art Unit 2819